Citation Nr: 0614397	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Montgomery, Alabama (RO).


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) is 
manifested by depression, impaired concentration, anxiety, 
flashbacks, intrusive thoughts, sleep impairment, mild memory 
problems, slow speech, and moderate social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in May, 2002, as well as a 
subsequent letter dated in April 2004, satisfied the duty to 
notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  See 38 C.F.R. § 3.159(c).  VA examinations were 
provided to the veteran in connection with his claim.  See 
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for PTSD.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for PTSD was granted by an April 2003 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 5, 2001.  The Board notes that the veteran served in 
Vietnam and was awarded the National Defense Service Medal, 
the Combat Infantry Badge, the Vietnam Service Medal, and a 
Purple Heart with Oak Leaf Cluster.

A November 2001 VA outpatient treatment record noted that the 
veteran's sleep had improved on medication, that he was less 
anxious on medication, that his wife had noticed benefits, 
and that he was working.  The report stated that the veteran 
was alert, calm and cooperative with clear thinking and no 
psychotic signs.  The veteran's mood was noted as subdued but 
with no serious depression, a full affect, and the ability to 
smile appropriately.  The report noted that the veteran 
experienced occasional nightmares, perhaps once per week, but 
was able to get back to sleep.

A March 2002 VA mental health outpatient treatment record 
noted that the veteran was alert, oriented, pleasant, 
cooperative and clear thinking with euthymic mood and affect.  
The report noted that he had no psychotic symptoms, that he 
was sleeping well on medication, and that he had occasional 
nightmare, but not sufficient enough to require additional 
medication.  The veteran was reported to have said that he 
was working 84 hours per week at the local nuclear power 
plant and that he was doing well at the job, with no problems 
there or at home.

A January 2003 VA PTSD examination report noted that the 
veteran complained of having 2 to 3 nightmares per week, 
feeling like he was being watched when he woke from a 
nightmare, having difficulty going back to sleep once he has 
woken up, having decreased energy, feeling detached and 
estranged from others, and having a restricted ability to 
love and care for others.   The report states that he avoided 
talking about the war, that he was made nervous by war 
movies, that he no longer enjoyed hunting and fishing, that 
he had difficulty concentrating, that he preferred to sit 
close to the door, that he felt wary of others, that he was 
hypervigilant and aware of his surrounds, that he did not 
like to be around crowds, and that he felt anxious and 
nervous in new places.  The veteran is reported to have 
denied feeling depressed and worrying excessively and to have 
stated that he did best when he stayed busy working.  The 
report noted that his wife stated that their house was full 
of mirrors so that the veteran could see into the next room, 
no matter where he was standing, and that the veteran kept a 
loaded gun beside his table.  The report noted that the 
veteran had worked in construction since 1973 and had been at 
his current job for two years.  He was reported to have 
denied having any problems at work, but that he avoided some 
work related events because he did not want to talk about the 
war.  The report noted that the veteran had been married for 
13 years to his third wife.  It was noted that he had no 
relationship with two children from his first marriage, but 
that he was still close to a 25 year old stepson and that he 
had a few friends.

In the mental status examination, the report noted that the 
veteran was casually dressed, appropriately groomed, made 
poor eye contact, was frequently shifting in his chair and 
fidgeting, and his mood was anxious.  He was noted to have 
difficulty expressing his feelings and concentrating, though 
his thought processes were goal oriented and logical, to have 
a grossly intact memory and to have become visibly upset 
several times during the interview.  The report stated that 
the veteran denied audiovisual hallucinations.  The diagnosis 
was PTSD, chronic, with mild symptoms that mostly affect his 
martial relationships as well as some social impairment.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65, which contemplates some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupations, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A January 2003 VA outpatient report noted that the veteran 
said, "I have good and bad days.  I have more bad days and 
have nightmares occasionally.  I am a little better with my 
medicine.  I wake up 4 to 5 times a night."  The report 
stated that his wife thought the veteran was more irritable 
and upset after he watched war movies and since the events of 
September 11, 2001.  The assessment was PTSD and it was noted 
that the veteran continued to work regularly, that his mood 
was anxious, that he was cooperative, that his thinking was 
clear, and that his behavior was appropriate.

A May 2003 VA report noted that the veteran said, 
"Everything is going smoothly.  I am not depressed or 
irritable.  I am getting along OK with my medicine.  Work is 
hectic but I am managing."  He further stated that he was 
getting along well at work, that he coped by staying away 
from crowds at work, and that he used work and hobbies to 
help occupy his mind.  The assessment was PTSD and it was 
noted that the veteran's mood was mildly anxious and that he 
was cheerful and coherent.

In a May 2004 statement, the veteran said that he did not let 
PTSD interfere with his work, but that it caused problems for 
him because he was around more people.  He then said that the 
problems exist 24 hours a day, 7 days a week and that it 
interfered with work and anything else he was doing.

In an August 2004 VA mental health examination report, it was 
noted that the veteran denied significant PTSD symptoms other 
than nightmares 2 to 3 times per month and that he avoided 
crowds.  It was reported that he slept less than before, but 
attributed this to doing a lot of work.  The veteran was 
reported to have said, "I can cope a lot better than 
before," and, "I'm doing better than I ever have before."  
The impression was PTSD, chronic and a depressive disorder 
not otherwise specified.  The examiner assigned a GAF score 
of 65-70.

In the October 2004 appeal to the Board, the veteran stated, 
"I continue having problems working with fellow employees, I 
[would] rather work alone.  However in the nuclear industry, 
you cannot go out in the plant and work alone, it is a safety 
requirement.  Therefore to remain employed, I must 
continually [suppress] my feelings.  As for a social 
relationship, I have none, outside of my wife and my 
animals."

A November 2004 PTSD examination report noted that the 
veteran reported frequent intrusive thoughts and memories 
about Vietnam, occasional nightmare, and flashbacks.  It 
noted that he isolated himself from others, avoided crowds, 
avoided television shows and movies about Vietnam, did not 
trust other people, had difficulty being emotionally close to 
people other than his wife, was hypervigilant, had difficulty 
concentrating, was occasionally depressed, had lost interest 
in pleasurable activity, had an exaggerated startle response, 
had survivor guilt, and had a moderate temper.  The report 
noted that the veteran remained employed and the veteran was 
reported as saying, "I have a lot of problems with [PTSD], 
especially at work but I don't let it interfere with my work.  
It's not to the point that anybody would know but I've got a 
lot of anxiety and nervousness and I want to always be away 
from that crowd at work."

The report stated that the veteran's psychosocial functional 
status was impaired, that thought processes and thought 
content were within normal limits, that he was not 
experiencing delusions or hallucinations, that he denied 
suicidal and homicidal thought, that he maintained minimal 
personal hygiene, that he was fully oriented, that long-term 
memory was intact, that short-term memory and concentration 
were impaired, that judgment was intact, that speech was 
slow, that his mood was depressed, that impulse control was 
within normal limits, and that sleep impairment was chronic 
in nature.  The diagnosis was PTSD, chronic, moderate.  The 
examiner assigned a GAF score of 55.  The report concluded 
that the veteran had moderate difficulty establishing and 
maintaining effective social and occupational relationships 
due to PTSD and that his psychosocial functional status and 
quality of life had become more significantly impaired since 
January 2003.

A December 2004 VA mental health examination report noted 
that the veteran stated that he was "doing about the same" 
as he was in August 2004.  The examiner assigned a GAF score 
of 60.

In a March 2005 statement, the veteran's wife stated that he 
woke up from PTSD related nightmares covered in sweat.  She 
stated that they did not live a normal life, that the veteran 
went outside with a gun when he heard noises at night, that 
he carried a gun while walking in the woods, that they did 
not go to movies because of the dark room and crowds, that 
the veteran had to sit near an exit or corner when they went 
out to eat, that he had placed mirrors around the house to 
allow him to see from every angle, that he kept survival 
materials ready at all times, that they did not have any 
friends because the veteran does not trust anyone, that he 
did not like people walking behind him, and that they went 
shopping at night to avoid crowds.

An April 2005 VA mental health examination report noted that 
the veteran had just finished a period when he was working 7 
days a week, 12 hours a day.  The veteran reported that he 
tried to enjoy his time-off, that he continued to isolate 
himself from others, and that he had occasional nightmares.  
The examiner assigned a GAF score of 60.

A September 2005 VA mental health examination report stated 
that the veteran had no change from April 2005 and that he 
coped with PTSD by staying busy at work and at home.  The 
examiner assigned a GAF score of 60.

The veteran's PTSD is currently evaluated at 30 percent which 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, or recent events.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  A 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In this case, the evidence of record indicates that the 
veteran's PTSD was manifested by depression, impaired 
concentration, anxiety, flashbacks, intrusive thoughts, sleep 
impairment, mild memory problems, slow speech, and moderate 
social and occupational impairment.  The evidence of record 
also demonstrates that veteran was alert and oriented to 
time, person, and place, had intact hygiene, coherent and 
goal-directed thought processes, and intact judgment and 
impulse control.  In addition, the veteran's GAF scores were 
consistently indicative of mild to, at worst, moderate 
symptoms, or difficulty in social or occupational 
functioning.  See DSM-IV.  The record shows that, though his 
PTSD symptoms are present at work, the veteran has been able 
to maintain full-time employment and has worked in excess of 
80 hours per week on multiple occasions.  Although the 
veteran reported few or no friends, the record indicates that 
he has maintained a close relationship with his wife and 
step-son.  There was no evidence of impaired abstract 
thinking.  The veteran did not report panic attacks.  
Although the evidence of record shows that manifestations of 
the veteran's PTSD impaired his social functioning, the 
record shows no reduction in reliability or productivity.  On 
the contrary, the veteran seems to be incredibly hard-working 
and reliable both at work and at home.  Accordingly, the 
criteria for a 50 percent initial evaluation have not been 
shown.  Id.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged ratings" would be in 
order.  However, as the assigned 30 evaluation reflects the 
degree of impairment shown since the date of the grant of 
service connection for the PTSD, and as this evaluation has 
been effective since that time, there is no basis for staged 
ratings with respect to this claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the medical evidence 
of record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


